KOZINSKI, Circuit Judge,
concurring:
This area of the law is marked by subtle concepts and fine distinctions; it also implicates fundamental principles of separation of powers, national security and individual rights. What a court does not decide can sometimes be as important- — -but far more difficult to divine — than what it does decide. I write separately to emphasize that an important constitutional question, unanswered by prior case law, is again left open.
The Director of Central Intelligence derives his discretionary authority over security-related employment decisions from an *1405Act of Congress, section 102(c) of the National Security Act. See Webster, 486 U.S. at 594, 601, 108 S.Ct. at 2049, 2052. Webster ’s ruling that courts may review constitutional challenges to such decisions was a matter of statutory construction, not constitutional interpretation.
In contrast, the present defendants and the defendant in Egan (the Department of Navy), derive their authority over security decisions by delegation from the President. Under the Constitution, the President has unreviewable discretion over security decisions made pursuant to his powers as chief executive and Commander-in-Chief. Egan, 484 U.S. at 527, 108 S.Ct. at 823. The Egan Court did not address whether there can be judicial review of constitutional attacks on such decisions. Had it done so, it would have faced a question of constitutional dimensions, a question very different from that addressed in Webster,1 See Egan, 484 U.S. at 527, 108 S.Ct. at 823 (“[The President’s] authority to classify and control access to information bearing on national security ... flows primarily from this constitutional investment of power ... and exists quite apart from any explicit congressional grant.”).
Does the Constitution preclude such review? The answer to this question may not be the same as the answer to the similar question of statutory construction resolved in Webster, as the Constitution erects barriers to judicial review that even Congress may not override. See Marbury v. Madison, 5 U.S. (1 Cranch) 137, 170-71, 2 L.Ed. 60 (1803) (“Where the head of a department acts in a ease, in which executive discretion is to be exercised; in which he is the mere organ of executive will; it is again repeated, that any application to a court to control, in any respect, his conduct would be rejected without hesitation.”); Baker v. Carr, 369 U.S. 186, 217, 82 S.Ct. 691, 710, 7 L.Ed.2d 663 (1962) (judicial review precluded where there is “a textually demonstrable constitutional commitment of the issue to a coordinate political department.”).
Neither our earlier decision in High Tech Gays nor our opinion today purports to answer the difficult preliminary question whether courts may review the security clearance decisions of officials who derive their authority from the President. In High Tech Gays, we reached the merits of constitutional claims against such officials. However, defendants never raised, and we never considered, whether federal courts could hear the claims in the first place. Similarly, the parties before us today failed to join issue on this momentous separation-of-powers question. A constitutional analysis of the distinction between sources of authority in security clearance matters is best deferred when there are more obvious ways of resolving the dispute.2 Yet, in an appropriate case, it is a distinction that may well make a difference.

. It may be that the Director of Central Intelligence derives his discretionary authority from the President as well as from statute. The Court did not analyze the problem this way in Webster, that case therefore does not address the reviewability of executive security decisions made pursuant to the Constitution.


. That the court has addressed the merits of a case does not preclude a subsequent determination that the case was nonreviewable. For example, in United States v. Borrayo, 898 F.2d 91 (9th Cir.1989), without addressing the jurisdictional issue, we rejected on the merits a criminal defendant’s claim that the district court erred by failing to depart downward from the prescribed Sentencing Guideline range. Subsequently, in United States v. Morales, 898 F.2d 99 (9th Cir.1990), we held that we lacked jurisdiction to review sentences for failure to depart downward.